Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek N. Jarvis appeals the district court’s order granting Contractor Securi-*272tas Security’s motion to dismiss and dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jarvis v. Securitas Sec. Serv. USA, Inc., No. 8:11— cv-00654-AW, 2012 WL 527597 (D.Md. Feb. 16, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.